WALKER, J.
(dissenting) — I do not concur in the majority opinion.
The limiting of the review of this case in the majority opinion to an examination of the opinion of the Court of Appeals is in accord with the qualified power granted by certiorari to the Supreme Court under the Constitution (Art. VI, sec. 6, Andt. 1884) to supervise the rulings of such courts, and is not subject to objection.
The field of operation of the writ under the power granted by the Constitution is much more limited *625than at common law. This court would have no power to quash a judgment of a Court of Appeals on account of its nonconformity with our last previous ruling, if it were not for the constitutional provision which authorizes a review only under the conditions therein prescribed. The sole source of the Supreme Court’s power in this regard being in the provision of the Constitution referred to and the same relating only in any given case to the judgment of the particular court of appeals, we must look to the opinion of said court upon which the judgment is based and which of necessity contains the rulings and the reasons for the rendition of the judgment to determine whether cause exists for the issuance of the writ. To extend our examinaton further would be to question the integrity of the judgment of the Court of Appeals, the appellate jurisdiction of which, except as to the question of excess, is complete in the class of cases to which the one under review belongs. More than this, it would constitute an usurpation of appellate jurisdiction by the Supreme Court properly belonging to the courts of appeals and render them intermediate courts of review, instead of tribunals of final jurisdiction within the meaning of the Constitution. As we have indicated, the review in the case at bar in the majority opinion, being confined to proper constitutional limits, other matters may appropriately engross our attention.
It is urged that the office attendant was not personally present when she made the damaging statement to Dr. Howard in response to his inquiry to which he made no reply; that she was not his employee, but that of his co-defendant, Dr. Tiffany; that her statement was not in response to Dr. Howard’s inquiry, and hence was a mere impertinence and that he was not called upon to reply thereto. In view of all of which it is held that the ruling of the Court of Appeals in approving the admission of testimony in *626regard to this matter was error and authorizes a review by this court of the opinion of said court, provided, of course, its opinion is not in accord with the last previous ruling of this court on the subject.
Visual and immediate physical presence is not necessary to authorize the application of the ruling which renders testimony in regard to a damaging statement competent and construes silence, under a proper statement of facts, to be an admission of the truth of such statement.
So far as the matter of personal presence is concerned, proximity within a distance sufficient to permit the hearing and understanding of what is said is all that is required. The person making the statement, therefore, should be so situated that the one in whose hearing it was made and whose duty it may be' to reply to same may be enabled to hear and understand the statement and thus comprehend its meanng. It is not contended that Dr. Howard did not hear and understand the statement. If this fact were not conceded the circumstances would justify no other conclusion. He made the inquiry in regard to the case he had treated and of which she had kept the record. She heard and understood him, because she replied thereto, designating the patient. That he heard and understood her is evident from the testimony of the deputy sheriff who was in his immediate presence when the reply was made, and who not only heard but comprehended what she said. In the face of these facts, what did it matter whether the attendant was within the sight and touch of Dr. Ploward when she made the statement or in Dr. Tiffany’s office in another room?
The cases may he examined in vain for an authority holding that a damaging statement of the character here under consideration is not admissible because not made in the immediate presence of one *627whose duty it may have been to deny the same. This is true because, as we have stated, hearing and understanding are the tests of admissibility'and not mere proximity.
The fact that the office assistant was not an employee of Dr. Howard, but of his co-defendant, is urged in the majority opinion as a reason why he was not required to deny her statement. The rule regulating the admission of evidence of the character here under consideration does not in reason, and should not, require that the person making the damaging statement shall bear any relation to the person whose duty it may have been to deny the statement, to avoid the implication which the law permits that silence indicates acquiescence. The test of admissibility is not the relation of the parties, although this may and often does afford opportunities for an understanding of the matter not otherwise obtainable; but did the person making the statement, irrespective of any relation, have such a knowledge of the subject as to enable him or her to speak understanding^' in regard thereto? Let it be conceded that the office assistant was the employee of Dr. Tiffany. Dr. Howard, on account of his professional relation, must have had a general knowledge of the case concerning which he made the inquiry. She must have had a particular knowledge of same, on account of her custody and keeping of the records of - the office. Her knowledge and understanding of the matter, therefore, could in nowis-e have been different or more complete had she been in his employ instead of that of Dr. Tiffany. In addition, the inquiry made by Dr. Howard is, in itself, proof of her possession of such information in regard to the case as to render testimony concerning the statement, as preliminary to showing his silence, clearly admissible. If she did not possess this knowledge, for what purpose was the inquiry made, espe*628cially in view of the Doctor’s general knowledge of same and his connection therewith?
The specific inquiry which evoked the statement around which this controversy centers was made by Dr. Howard to the office assistant in his asking her “if she had the record in the Mary Coffey case.” She replied “that she had and that the patient was the school teacher that he had dropped iodine in her eye and put it out.” It is announced in the majority opinion that .this reply was not responsive to the inquiry and hence it was not incumbent on the Doctor to deny same.
A statement may be irresponsive so far as it relates to the inquiry which prompted it, but this does not measure the duty as to the denial of same by one whose rights are thereby affected and whose silence may import an admission as to the truth of the statement. The measure of duty demanding a denial depends upon whether the rights of' the person concerning whom the statement is made is affected thereby. If such statement is adverse and is made by one who is enabled from knowledge of the facts to speak understandingly, then a denial is incumbent upon the person referred to.
Here the statement was not made by a stranger, but by one who, on account of her relations, was familiar with the ease. The statement had reference to a matter with which the Doctor was also familiar, otherwise he would not have made inquiry for further informaton in regard to same. In addition, and of prime importance in determining whether or not the statement may be regarded as an impertinence, it is evident that it had reference to the Doctor’s rights and if unchallenged could not be construed otherwise than as adverse to his interest. His duty, therefore, to deny same was plain.
The Court of Appeals pertinently savs in regard to this phase of the case:
*629“Had the charge come from an impertinent stranger, no admission of its truth could be implied from the silence of the accused. It did not come as an impertinence, but in answer to a question asked by the accused of the young woman who was a sort of factotum in the office of defendants, received their patients, inquired into their business and kept the office record of cases treated by defendants. The question asked by Dr. Howard called for information kept by her in the course of her employment for the benefit and future use of her employers, and her answer was in direct response to that question. It purported to give him the facts relating to the history of the case as she had received them from him, and it would have been most unnatural for him not to deny such a charge if it were false, no matter who was present. It was just as though she had said: 'You told me you put out the woman’s eye and that is the history of the case in this office.’ A charge of that kind, if false, would bring a denial from any man under any circumstances. The evidence was properly admitted.”
In Commonwealth v. Kenney, 12 Metc. (Mass.) 237, it is announced that where a damaging declaration is made in one’s hearing and he makes no reply, his silence may be held to be a tacit admission of the truth of the declaration under these conditions: that he heard and understood the declaration and comprehended its meaning; that the truth embraced therein was within his knowledge; that he was at liberty to make a reply; that the declaration was made under such circumstances and by such a person as to demand a reply, if he did not intend to admit it.
"We realize that we are not required to go beyond our own cases to determine the admissibility of testimony in a case submitted for our determination, as is the one at bar. But to avoid citations to numerous authorities we have found it most convenient to em.-' *630ploy the summary found in the Massachusetts case, as embodying all the essentials of our own rulings. In no other case have we found a clearer or more concise statement of the conditions which must be present to authorize the admission of testimony in regard to a statement demanding a denial. A comparison with the facts in the case at bar discloses the presence of all the conditions declared to be necessary in the case cited.
The following cases are either discussed in the majority opinion or are cited by the petitioners for the writ herein as in conflict with the rulings of the Court of Appeals in the admission of this testimony: State v. Hamilton, 55 Mo. 520; Phillips v. Towler’s Admr., 23 Mo. 401; State v. Young, 99 Mo. 666; Adams v. Railway, 74 Mo. 553; Wojtylak v. Coal Co., 188 Mo. 260; Shake v. Mullins, 101 Mo. 517; State v. Glahn, 97 Mo. 679. We will review them in their order to enable it to be determined, from a fair statement of the facts in each, whether they contravene the ruling under review.
In State v. Hamilton, supra, the remarks received in evidence were not, as in the instant case, directed to the defendant, and hence did not charge him with any offense. The Hamilton case is referred to and. distinguished by the Court of Appeals as presenting a different state of facts from those in the case at bar.
In Phillips v. Towler’s Admr., supra, a remark was made in the presence of the owner of a slave that the slave had burned the building in controversy and had confessed, to which the owner made no response. It was not shown that the owner had any personal knowledge of the transaction and, of course, the remark made no charge against him. His silence under these circumstances, being the silence of one not personally accused, could in no sense be held to be an acquiescence in the truth of the statement.
*631In State v. Young, supra, the remark charg’ed to have been made in the presence of the accused was made while the latter was under arrest and therefore in no position to make a denial. Further than this, the remark was made by a mere stranger, who is not shown to have had any knowledge of the case, and while made in the presence of the accused, it was not addressed to him and was therefore no more than an impertinence which did not require a denial.
Adams v. Eailroad, supra, instead of containing a ruling adverse to that of the Court of Appeals, is an authority in support of same. The Adams case holds that the declarations of an agent are admissible as evidence against his principal only when made while transacting the business of the principal and as a part of the transaction which is the subject of the inquiry in the suit in which they are offered. The office attendant, in the case in controversy, was engaged in the transaction of Dr. Howard’s business and was therefore his agent when she was asked by him if she had the record in the Coffey case, and her reply was made in response to this inquiry; that the inquiry was a part of the entire transaction is evident from the fact that the deputy sheriff had just served a summons upon Dr. Howard in the suit brought by the plaintiff for the injury about which the inquiry was made.
In Wojtylak v. Coal Co., supra, there is no ruling which by remote inference can be said to sustain the petitioners ’ contention.
In State v. Mullins, supra, the declaration charged to have been made was in a judicial proceeding and hence not within the rule.
In State v. Glahn, supra, it is held that the rule m regard to admissions inferred from acquiescence in the verbal statements of others has no application except when the statement calls for action or reply on the' part of the defendant. With this statement of the rule *632we have no fault to find, but we question the propriety of its application to the facts at bar, except to sustain the ruling of the Court of Appeals. If there ever was a case calling for action or reply it was in the one now under consideration. Dr. Howard was familiar with all the facts, he had been the principal actor in the case, he knew from the service of the summons then made by the officer that the plaintiff had asserted in a court of law her right to damages for the injuries he was alleged to have inflicted; when, therefore, the declaration as to his liability was made by the attendant that he had dropped iodine in the eye of the school teacher (meaning plaintiff) and put it out, his duty, to avoid the application of the rule as to the inference the law permits to be drawn under such circumstances, became imperative to deny the truth of the declaration.
The decision of the Court of Appeals admitting the testimony in question did not contravene any previous ruling of this court on the subject. More than this, it is in accord with the strong current of authority elsewhere. There is, therefore, no authority for the exercise of our supervisory power. [2 Wigmore on Ev., sec. 1071; 2 Mod. Ev., Chamberlayne, secs. 1418-1433 ; 2 Jones Com. on Ev., sec. 289; and Wigmore on Ev., sec. 1071, containing reference to latest cases.]
In view of the reasons stated and the conclusions flowing therefrom, it follows that our writ should be quashed, which will result in an affirmance of the judgment of the Court of Appeals.